Title: From Benjamin Franklin to Anne Ogle, 24 May 1782
From: Franklin, Benjamin
To: Ogle, Anne


Madam,
Passy May 24. 1782
I received the Letter you did me the Honour of writing to me some time since, and did apply for the Permission you desired, which was promised me. Having heard nothing farther of it, I imagined it had been sent directly to Boulogne. I have just received your second Letter, of the 21st Instant, and shall immediately apply again. I suppose it has been forgotten, as I cannot imagine that there is any Objection to it, and I have no doubt of obtaining it.
I am, with Respect Madam, Your most obedient and most humble Servant
B Franklin
M. Ogle.—
 
Addressed: A Madame / Madame A. Ogle Dame / angloise, / a Boulogne-sur-mer.
Notation: B. Franklin
